467 Pa. 263 (1976)
356 A.2d 741
COMMONWEALTH of Pennsylvania
v.
Fred LILES, Appellant.
Supreme Court of Pennsylvania.
Submitted January 12, 1976.
Decided May 12, 1976.
Joshua M. Briskin, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Div., for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*264 OPINION
JONES, Chief Justice.
On March 6, 1974, appellant, Fred Liles, was found guilty of murder in the second degree in the Court of Common Pleas of Philadelphia County. A sentence of seven and one-half to fifteen years was imposed. Appointed counsel, who represented appellant at trial, now seeks to withdraw from further representation. We must determine whether appointed counsel's motion to withdraw as counsel for the appellant satisfies the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Commonwealth v. Greer, 455 Pa. 106, 314 A.2d 513 (1974); and Commonwealth v. Baker, 429 Pa. 209, 239 A.2d 201 (1968).
In attempting to secure removal from this case, appointed counsel now argues that there are no issues in the record upon which counsel could reasonably base an argument with any expectation of obtaining appellate relief. Counsel has submitted a brief discussing the only tenable issue preserved on this record, i.e., the sufficiency of the evidence. In accordance with Anders, Greer and Baker, supra, counsel has presented an advocate's brief. This brief has been forwarded to his client in accordance with our case law. Counsel has fully notified appellant of the order he is seeking and of appellant's right to maintain this appeal without counsel or with new counsel, as required by Commonwealth v. Greer, supra.
Having concluded that counsel has complied with Anders, Greer and Baker, supra, we, therefore, grant his petition to withdraw as counsel on behalf of the appellant in this case and remand to the trial court for the purpose of appointing new counsel for appellant.